BUFFINGTON, Circuit Judge.
In this case it appears the defendant insured the lives of officers of a solvent family corporation. With the knowledge and consent of its stockholders, the premiums on these policies were paid for a number of years by the company as part compensation for the services of its insured officers. No debts of *561present creditors of the company existed during these transactions. Subsequently the company became insolvent, and its receiver, holding such premiums had been unlawfully paid from the assets of the company, now seeks to recover them from the insurance company. If the company had itself sued the latter, it is clear such action would not lie, and the company’s receiver has no higher rights than it.
In an able and exhaustive opinion, citing sustaining authorities, the trial judge demonstrated his warrant for giving binding instructions for the defendant. In view of the adequate discussion of the case in such opinion, we refrain from repetition, and limit ourselves to affirming the ease thereon.